Citation Nr: 1025439	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-01 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and Dr. C. K. 


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued in November 
2007, in which the RO denied the appellant entitlement to service 
connection for cause of the Veteran's death.  

The appellant testified at a May 2010 Board hearing in front of 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been reviewed and associated with 
the claims file.  

In June 2010, additional evidence was received from the 
appellant's representative, along with a waiver of the 
appellant's right to have this evidence initially considered by 
the RO.  The Board accepts this evidence for inclusion in the 
record. See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The information of record establishes that the Veteran served 
in the Republic of Vietnam during the Vietnam Era; and thus 
exposure to herbicides in service is presumed.

2.  The Veteran died in February 2007, at the age of 65.  The 
Veteran's certificate of death establishes that the immediate 
cause of the Veteran's death was acute lymphocytic leukemia 
(ALL).  

3.  The competent medical evidence of record shows that the 
Veteran's ALL contributed materially and substantially to cause 
his death and was likely due to in-service exposure to 
herbicides.  

CONCLUSION OF LAW

Resolving the benefit of the doubt in the appellant's favor, the 
criteria for service connection for the cause of the Veteran's 
death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  VA's notice requirements 
apply to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Given the Board's favorable disposition of the appellant's claim 
for service connection for the cause of the Veteran's death, the 
Board finds that all notification and development actions needed 
to fairly adjudicate the matter on appeal have been accomplished.

II. Analysis

The survivors of a veteran who has died from a service-connected 
disability or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Further, VA regulations also provide that a veteran who had 
active military, naval, or air service in the Republic of Vietnam 
during the Vietnam era and has one of the diseases listed in 38 
C.F.R. § 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e), recently amended to add AL amyloidosis.  See 74 Fed. 
Reg. 21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  
The specified diseases which have been listed therein include 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and chronic lymphocytic leukemia (CLL).  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

However, VA has determined that there is no positive association 
between exposure to herbicides and any other condition for which 
it has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); 
see also 61 Fed. Reg. 57,586- 57,589 (Nov. 7, 1996); 72 Fed. Reg. 
32,345-32,407 (June 12, 2007); and 75 Fed. Reg. 32,540-32,553 
(June 8, 2010).  ALL is not listed among the presumptive diseases 
for which service connection may be granted on the basis of 
exposure to herbicides under 38 C.F.R. § 3.309(e).  Therefore, 
service connection for the cause of the Veteran's death may not 
be granted for ALL on the basis of the presumptive regulatory 
provisions just discussed.  In the absence of a diagnosed disease 
for which the presumption applies, 38 C.F.R. § 3.307(a)(6)(iii) 
is not applicable, and the appellant's claim of service 
connection for the cause of the Veteran's death will be addressed 
on a direct service connection basis in this decision.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, then 
it has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

In the instant case the Veteran was diagnosed with ALL in 
February 2006.  The Veteran served in Vietnam from December 1967 
to December 1968.  Parenthetically, the Board notes that the 
appellant testified that the Veteran served two one-year tours in 
Vietnam, however, the claims file shows only one verified tour in 
Vietnam from December 1967 to December 1968.].  Given that this 
period has been verified, the Board finds that there is no need 
to verify any other periods of service in Vietnam as this 
information is sufficient to presume herbicide exposure.  
U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e)) and 
therefore is presumed to have been exposed to herbicides while 
serving on active duty.  Finally, there is evidence of a nexus 
between the Veteran's ALL, which ultimately took his life, and 
his military service.  A June 2010 statement from Dr. D. T. V. 
opined that, if the Veteran was exposed to Agent Orange during 
his service, this exposure more likely than not led to the 
development later in life of his ALL.  His disease and death were 
therefore likely directly connected to his military service.  In 
addition, Dr. C. K. provided testimony during the May 2010 Board 
hearing that indicated that there was scientific evidence that 
the Veteran's ALL was likely caused by herbicide exposure.  With 
no evidence to the contrary, the Board finds that the 
preponderance of the evidence is in favor of the appellant's 
claim for service connection for the cause of the Veteran's 
death.  


ORDER


Service connection for the cause of the Veteran's death is 
granted.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


